Citation Nr: 1015387	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-00 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for Addison's disease as 
secondary to the Veteran's service-connected type I diabetes 
mellitus.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to October 
1990 and from November 1995 to July 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In August 2009 the Veteran testified at a video conference 
Board hearing before a Veterans Law Judge.  A transcript of 
that proceeding is of record.  

In September 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Addison's disease is not related to the Veteran's active 
service or to his service-connected type I diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for Addison's disease are 
not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5107 (West 2002 
and Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated May 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

The Veteran has claimed entitlement to service connection for 
Addison's disease, primarily as secondary to service-
connected type I diabetes mellitus.  Service connection may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).  

The Veteran first claimed entitlement to service connection 
for Addison's disease in April 2006.  A July 2006 rating 
decision issued by the RO denied entitlement to service 
connection for that condition, finding that the disease was 
first diagnosed several years after service and that there 
was no evidence or medical opinion indicating that the 
condition was caused by the Veteran's service-connected 
diabetes.  The Veteran submitted a Notice of Disagreement 
(NOD) in September 2006.  A Statement of the Case (SOC) was 
issued in October 2006 and the Veteran filed a Substantive 
Appeal (VA Form 9) in December 2006.  The Veteran testified 
before a Veterans Law Judge in August 2009 and in September 
2009 the Board remanded the claim for further development, 
specifically for VA to provide an examination to address any 
possible aggravation of the Veteran's Addison's disease from 
his service-connected diabetes mellitus. 

The evidence of record in this claim includes service 
treatment records, VA treatment records, private treatment 
records, VA examination reports and statements from the 
Veteran.

Service treatment records are entirely negative for any 
complaint of or treatment for Addison's disease.  Those 
records do indicate that the Veteran was diagnosed with 
diabetes mellitus while in service.  Post-service treatment 
records indicate that Addison's disease was first diagnosed 
in 2003, several years after the Veteran's discharge from 
active duty.  The Veteran has indicated his belief that a 
degenerative process has taken place impacting his 
endocrinological system following his diagnosis of diabetes 
mellitus and that this has caused his Addison's disease.  

A VA examination was provided in June 2007.  The examiner 
indicated that the Veteran's electrolytes have been stable.  
The Veteran did complain of moderate fatigue, but denied any 
skin, bowel or bladder complications secondary to Addison's 
disease.  After a review of the claim file the examiner 
opined that the Veteran's Addison's disease is not due to 
diabetes mellitus.  Following the September 2009 remand 
another VA examination was provided in January 2010.  During 
that examination the examiner indicated that the Veteran's 
Addison's disease was controlled on oral medication.  The 
examiner further stated that the condition requires close 
monitoring for evidence of infection, weakness, sodium and 
potassium imbalance, and regular medications taken by mouth.  
The examiner indicated that Addison's disease is due to an 
autoimmune injury of the adrenal glands such that there is an 
insufficiency of cortisol production from the adrenals.  The 
examiner opined that it was unlikely that the Veteran's 
Addison's disease was caused by or worsened by his diabetes 
mellitus.  

The Board notes that the Veteran also participated in a video 
conference hearing before a Veterans Law Judge in August 
2009, during which he reiterated his contentions and 
indicated his belief that his Addison's disease was due to 
his diabetes mellitus.  

As indicated above, the determination of entitlement to 
service connection on a secondary basis is a three-part 
question.  Each part must be answered in the affirmative for 
service connection to be awarded.  The first requirement is 
the existence of a current disability.  The evidence 
enumerated above confirms that the Veteran currently has 
Addison's disease.  The second requirement is the existence 
of a current service-connected disease or injury.  
Examination of the record indicates that service connection 
has been granted for type I diabetes mellitus.  The third 
requirement for establishing secondary service connection is 
medical evidence that the claimed disability is due to 
service or is proximately due to or the result of the 
service-connected disease or injury.  In this case the 
probative evidence of record is against a finding that the 
Veteran's Addison's disease is in any way related to the 
Veteran's service, to include by way of aggravation or 
connection to the Veteran's service-connected type I diabetes 
mellitus.

The Veteran clearly believes that his Addison's disease is 
due to his service-connected diabetes mellitus, but he has 
presented no persuasive evidence supporting this belief.  
None of the evidence submitted by the Veteran directly 
addresses the etiology of the Veteran's Addison's disease.  
In fact, the only competent evidence regarding etiology is 
that presented by the VA examiners, who have opined that the 
Veteran's Addison's disease is unrelated to his service-
connected diabetes mellitus.  The Veteran is certainly 
competent to report symptoms such as pain, which are easily 
recognizable symptoms that come through senses; however, as a 
lay person, the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as an 
opinion that he has Addison's disease that is etiologically 
related to his diabetes mellitus.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In conclusion, the evidence deemed most probative by the 
Board demonstrates that the Veteran's Addison's disease is 
not causally related to service or to service-connected 
diabetes mellitus.  As there is a preponderance of evidence 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for Addison's disease, to 
include as secondary to service-connected type I diabetes 
mellitus, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


